DETAILED ACTION
This is the Office action on the merits. Claims 1-20 are currently pending. Claims 13-20 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone call with patent attorney Mario A. Apreotesi (65293) on 3/8/20222.

The application has been amended as follows:


IN THE CLAIMS:

Claim 14, line 1 after word “wedge” insert -- and--.

Claim 18, line 1 after word “wedge” insert -- and--.




Allowable Subject Matter
Claim 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be anticipated or obvious to one of ordinary skill in the art. The closest prior art fails to disclose a lidar system with a single mirror pivoting about a single rotation-axis, a first-optical-wedge directing a reflection from the single movable- mirror in a first-direction with respect to a bore-axis of the system, the bore-axis of the system being different than the single rotation-axis of the single movable-mirror, a second-optical-wedge directing another reflection from the single movable-mirror in a second-direction with respect to the bore-axis of the system, a first-shutter interposed between the first-optical-wedge and the single movable-mirror, a second-shutter interposed between the second-optical-wedge and the single movable-mirror, and a controller-circuit controlling the first-shutter and the second- shutter between a transmissive-state and a blocking-state as a way to achieve a field of view that includes a wider range of angles than the single movable-mirror, and output lidar data for measurer range to objects detected in the field of view including at least one object that is detected outside an angular range of the single movable mirror.

O’ Keeffe (US20190204423) is a primary reference.
O’ Keeffe teaches
a lidar system comprising: [0022] FIGS. 1A and 1B are exemplary diagrams of a laser range finder
a laser-source configured to emit a plurality of laser-beams; a single movable-mirror operable to pivot about a single rotation-axis, and positioned to reflect the plurality of laser-beams in response to the plurality of laser-beams emitted from the laser-source; [0098] For example, a steerable laser assembly can have 64 lasers and a laser positioner comprising a simple rotating mirror.
a first-optical-wedge positioned to direct a reflection of at least a first-laser-beam of the plurality of laser-beams from the single movable- mirror in a first-direction lens 2160a; [0045] FIG. 21D is an exemplary diagram of an integrated laser distribution system, embedded in the roof of a vehicle, including a laser range finder and a laser beam guide, according to an embodiment of the present disclosure., [0185] Input beams (e.g. 2145 a) can be guided to a set of lenses (e.g. 2160 a and 2160 b) located at the edge of the roof where the beam can be transmitted, magnified, or refracted (e.g. refracted beam 2180 a).
a second-optical-wedge positioned to direct another reflection of at least a second-laser-beam of the plurality of laser-beams from the single movable-mirror in a second; lens 2160b; [0045] FIG. 21D is an exemplary diagram of an integrated laser distribution system, embedded in the roof of a vehicle, including a laser range finder and a laser beam guide, according to an embodiment of the present disclosure., [0185] Input beams (e.g. 2145 a) can be guided to a set of lenses (e.g. 2160 a and 2160 b) located at the edge of the roof where the beam can be transmitted, magnified, or refracted (e.g. refracted beam 2180 a).
output lidar data for measuring range or distance to objects detected in the field of view [0007] In one exemplary embodiment a laser range finding system obtains sensor data from an environment local to the LIDAR and thereby identifies a plurality of objects.
O’ Keeffe failed to disclose 
the bore-axis of the system being different than the single rotation-axis of the single movable-mirror; 
a first-shutter interposed between the first-optical-wedge and the single movable-mirror; 
a second-shutter interposed between the second-optical-wedge and the single movable-mirror; and 
a controller-circuit in communication with the first-shutter and the second- shutter, and configured to: independently control the first-shutter and the second-shutter to operate each shutter in either a transmissive-state or a blocking-state as a way to coordinate emissions of the plurality of laser-beams to achieve a field of view that includes a wider range of angles than the single movable-mirror;
measuring range or distance to objects detected in the field of view including at least one object that is detected outside an angular range of the single movable mirror.
Tomizawa (US2018/0213211) is the secondary reference.
Tomizawa teaches
a first-shutter [0053] For example, the prism filter 24 a which emits the light shown in FIG. 5B in the direction of the right eye is attached to the odd-numbered line of the display panel 22 
a second-shutter [0053] while the prism filter 24 b which emits the light shown in FIG. 5C in the direction of the left eye is attached to the even-numbered line of the display panel 22.
a controller-circuit in communication with the first-shutter and the second- shutter, and configured to: independently control the first-shutter and the second-shutter to operate each shutter in either a transmissive-state or a blocking-state as a way to coordinate emissions of the plurality of laser-beams 
Tomizawa failed to explicitly disclose
the bore-axis of the system being different than the single rotation-axis of the single movable-mirror; 
to coordinate emissions of the plurality of laser-beams to achieve a field of view that includes a wider range of angles than the single movable-mirror; and output lidar data for measuring range or distance to objects detected in the field of view including at least one object that is detected outside an angular range of the single movable mirror.

O’ Keeffe and Tomizawa’ references failed to disclose
the bore-axis of the system being different than the single rotation-axis of the single movable-mirror; 
to coordinate emissions of the plurality of laser-beams to achieve a field of view that includes a wider range of angles than the single movable-mirror; and output lidar data for measuring range or distance to objects detected in the field of view including at least one object that is detected outside an angular range of the single movable mirror.
1) These two missing limitations are not obvious with the rest of the claim.

3) The references by Lizotte (US20020196534) and Porter (US2021/0141158) although relevant do not teach or render obvious the combination of the claimed limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV LEVENETS whose telephone number is (571)272-8338. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571) 270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/VLADISLAV LEVENETS/Examiner, Art Unit 3645                                                                                                                                                                                                        
 /YUQING XIAO/ Supervisory Patent Examiner, Art Unit 3645